IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                    ASSIGNED ON BRIEFS NOVEMBER 18, 2005

          STATE OF TENNESSEE, EX REL GWENDER L. TAYLOR
                       v. IAN W. TAYLOR, SR.

                  Direct Appeal from the Juvenile Court for Shelby County
                           No. M8259     Kenneth Turner, Judge



                    No. W2004-02589-COA-R3-JV - Filed March 13, 2006


This action stems from a petition for child support and a subsequent petition to modify child support.
In this appeal, the appellant has presented numerous issues for review. However, this Court finds
one issue dispositive of the case: whether the trial court complied with Tennessee Rule of Civil
Procedure 58 when it entered its order establishing child support and its subsequent order modifying
child support. We dismiss this appeal and remand for entry of both orders pursuant to Tennessee
Rule of Civil Procedure 58.

  Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Juvenile Court Dismissed and
                                     Case Remanded

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
M. KIRBY , J., joined.

Ian W. Taylor, Sr., Shreveport, LA, pro se

Paul G. Summers, Attorney General and Reporter, Warren A. Jasper, Assistant Attorney General,
Nashville, TN, for Appellee

                                             OPINION

                               I. FACTS & PROCEDURAL HISTORY

       On October 29, 2001, Gwender Taylor (“Wife”) petitioned the Juvenile Court of Memphis
and Shelby County, Tennessee (the “Juvenile Court”) for the establishment of child support for her
two children from her ex-husband, Ian W. Taylor, Sr. (“Husband” or “Appellant”). Attempts were
made to serve Husband with process. However, those attempts failed. On April 15, 2002, the
Juvenile Court entered an order confirming the referee’s decision to require that Husband pay child
support and certain health benefits to Wife for his two children. This order, however, included the
signature of the Juvenile Court judge only.
        On April 22, 2003, Husband filed a petition for visitation and to amend child support order.
This petition was dismissed for a failure to prosecute on May 22, 2003. Thereafter, on June 7, 2004,
Husband filed a petition to modify order in which he requested the Juvenile Court to change the
custody decree in favor of Husband and to terminate his child support obligations immediately and
address any arrears. On June 18, 2004, the hearing on Husband’s motion to modify order was
continued until July 23, 2004. In that order, the Juvenile Court suspended the original order
establishing child support until further orders of the Juvenile Court. On July 23, 2004, the Juvenile
Court continued the hearing on Husband’s petition to modify order until September 17, 2004. On
September 17, 2004, the Juvenile Court entered an order reinstating the original order for child
support and increasing the monthly child support amount from $1,000 to $1,144. This order, like
the previous order establishing child support, was signed by the Juvenile Court judge only.

                                          II. DISCUSSION

        While Appellant presents numerous issues for review in this appeal, we find one issue
dispositive of this case, namely, whether the original order establishing child support and the
subsequent order reinstating and increasing child support were effectively entered because each order
did not comply with the procedural mandates of Tennessee Rule of Civil Procedure 58. In this case,
however, before we can make a determination as to whether Tennessee Rule of Civil Procedure 58
has been violated, we must first determine whether this rule applies to child support proceedings in
juvenile court.

        A similar issue was decided by the Tennessee Supreme Court in Gonzalez v. State of
Tennessee Department of Children’s Services, 136 S.W.3d 613 (Tenn. 2004). In that case, the
Tennessee Supreme Court was confronted with the issue of whether a party may intervene in a
parental rights termination case filed in juvenile court pursuant to Tennessee Rule of Civil Procedure
24. Id. at 617. The Tennessee Supreme Court found that there was no statute or rule of juvenile
procedure that addressed this specific issue. Id. However, it did find that the chancery court, the
circuit court, and the juvenile court all had concurrent jurisdiction over proceedings to terminate
parental rights and that the application of Tennessee Rule of Civil Procedure 24 “would not
compromise the efficacy of juvenile proceedings.” Id. As such, the Tennessee Supreme Court held
that Tennessee Rule of Civil Procedure 24 applied to parental rights termination cases in juvenile
court. Id.

        This Court has applied the same rationale to apply Tennessee Rule of Civil Procedure 15.02
to parental rights termination cases in juvenile court. In re W.B. IV, Nos. M2004-00999-COA-R3-
PT, M2004-01572-COA-R3-PT, 2005 Tenn. App. LEXIS 262, at *43 n.24 (Tenn. Ct. App. Apr. 29,
2005). We find the same rationale to apply in this case as well.

        From our review of the Tennessee Rules of Juvenile Procedure and the Rules Regulating
Practice and Procedure in the Juvenile Court, this Court finds no rule applicable to the effective entry




                                                  -2-
or validity of judgments.1 Pursuant to section 37-1-104(d)(1)(A) of the Tennessee Code, juvenile
courts have concurrent jurisdiction “with other courts having the jurisdiction to order support for
minor children.” Tenn. Code Ann. § 37-1-104(d)(1)(A) (2005). While Tennessee law does not
confer exclusive jurisdiction for child support actions to any court, see, e.g., Tenn. Code Ann. §§ 16-
10-101 to -112 (1994); Tenn. Code Ann. §§ 16-11-101 to -114 (1994); Tenn. Code Ann. §§ 16-15-
501 to -505 (1994); Tenn. Code Ann. §§ 37-1-103, -104 (2005), pursuant to section 16-10-101 of
the Tennessee Code, “the circuit court is a court of general jurisdiction, and the judge thereof shall
administer right and justice according to law, in all cases where the jurisdiction is not conferred upon
another tribunal,” Tenn. Code Ann. § 16-10-101 (1994). Likewise, pursuant to section 16-11-101
of the Tennessee Code, the chancery court has jurisdiction concurrently with the circuit court over
civil actions that are triable in the circuit court with certain exceptions. Tenn. Code Ann. § 16-1-101
(1994). An action for child support is not one of those exceptions. See Tenn. Code Ann. § 16-1-
101. Thus, a child support action may be brought in circuit court, chancery court, or juvenile court.
Because this Court finds that the Rules of Civil Procedure concerning the effectiveness and validity
of judgments would apply in both chancery and circuit court child support proceedings and because
the application of the Tennessee Rules of Civil Procedure would not compromise the efficacy of
juvenile proceedings, we conclude that a judgment rendered by a juvenile court in child support
proceedings must comply with Tennessee Rule of Civil Procedure 58.2 See Gonzalez, 136 S.W.3d
at 617; In re W.B. IV, 2005 Tenn. App. LEXIS 262, at *43 n.24.

        “It has been held to be mandatory that judgments comply with Rule 58, Tennessee Rules of
Civil Procedure, before they are effectively entered.”             Gordon v. Gordon, NO.
03A01-9702-CV-00054, 1997 Tenn. App. LEXIS 392, at *3 (Tenn. Ct. App. June 5, 1997) (citing
State ex rel. Agee v. Chapman, 922 S.W.2d 516 (Tenn. Ct. App. 1995); Grantham v. Tenn. State Bd.
of Equalization, 794 S.W.2d 751 (Tenn. Ct. App. 1990); Yearout v. Trusty, 684 S.W.2d 612 (Tenn.
1984)). Tennessee Rule of Civil Procedure 58 states:

                   Entry of a judgment or an order of final disposition is effective when
                   a judgment containing one of the following is marked on the face by
                   the clerk as filed for entry:

                   (1) the signatures of the judge and all parties or counsel, or


         1
            W e are mindful that Appellee has pointed to Tennessee Rule of Juvenile Procedure 4(d) as being related to
judgments rendered by a juvenile court. However, that rule dictates that a referee’s decree becomes an order of a juvenile
court when the juvenile court judge confirms the decree. Tenn. R. Juv. P. 4(d) (2005). Pursuant to that rule, a final order
by a juvenile court may act as the confirmation of the decree. Id. However, Tennessee Rule of Juvenile Procedure 4(d)
does not pertain to how a judgment becomes the final order of a juvenile court and when it becomes effective and
appealable against the parties. See id.

         2
             Tennessee Rule of Civil Procedure 1 states that the Tennessee Rules of Civil Procedure “shall govern the
procedure in the circuit and chancery courts of Tennessee and in other courts while exercising the jurisdiction of the
circuit or chancery courts, in all civil actions, whether at law or in equity, including civil actions appealed or otherwise
transferred to those courts.” Tenn. R. Civ. P. 1 (2005).


                                                            -3-
               (2) the signatures of the judge and one party or counsel with a
               certificate of counsel that a copy of the proposed order has been
               served on all other parties or counsel, or

               (3) the signature of the judge and a certificate of the clerk that a copy
               has been served on all other parties or counsel.

               When requested by counsel or pro se parties, the clerk shall mail or
               deliver a copy of the entered judgment to all parties or counsel within
               five days after entry; notwithstanding any rule of civil or appellate
               procedure to the contrary, time periods for post-trial motions or a
               notice of appeal shall not begin to run until the date of such requested
               mailing or delivery. In the event the residence of a party is unknown
               and cannot be ascertained upon diligent inquiry, the certificate of
               service shall so state. Following entry of judgment, the clerk shall
               make appropriate docket notations and shall copy the judgment on the
               minutes, but failure to do so will not affect validity of the entry of
               judgment.


Tenn. R. Civ. P. 58 (2005).
        Thus, in order to comply with Tennessee Rule of Civil Procedure 58, the orders establishing
child support and modifying child support must meet one of the three procedural mandates in order
to be effectively entered. Here, these orders do not meet any one of the three procedural mandates
of Tennessee Rule of Civil Procedure 58. While both the initial order establishing child support and
the order modifying child support were signed by the judge, both orders do not contain the signatures
of counsel for either party or a certificate by counsel or the juvenile court clerk that the parties or
their respective counsel have been served with a copy of the respective order. Thus, the orders
establishing child support and modifying child support are not effectively entered for failure to
comply with Tennessee Rule of Civil Procedure 58. Masters ex rel. Masters v. Rishton, 863 S.W.2d
702, 705 (Tenn. Ct. App. 1992); Grantham, 794 S.W.2d 751 (Tenn. Ct. App. 1990); Gordon, 1997
Tenn. App. LEXIS 392; Aslinger v. Dunlap, No. 764, 1987 Tenn. App. LEXIS 2912 (Tenn. Ct. App.
Sept. 17, 1987); see Halpern v. Halpern, No. W2003-01323-COA-R3-CV, 2004 Tenn. App. LEXIS
572, at *11-12 (Tenn. Ct. App. Aug. 31, 2004).

        “The purpose of this Rule is to insure that a party is aware of the existence of a final,
appealable judgment in a lawsuit in which he is involved.” Masters ex rel. Masters, 863 S.W.2d
at 705. Accordingly, since there is no final order effectively entered from the trial court, this appeal
is dismissed and the cause is remanded to the trial court for the entry of both the order establishing
child support dated April 15, 2002 and the order modifying child support dated September 17, 2004
pursuant to Tennessee Rule of Civil Procedure 58. Tenn. R. App. P. 3.

                                         III.   CONCLUSION


                                                  -4-
        For the foregoing reasons, we dismiss this appeal. We remand for the trial court to enter a
final judgment in this cause. Costs of this appeal are taxed to Appellant, Ian W. Taylor, Sr., and his
surety, for which execution may issue if necessary.



                                                       ___________________________________
                                                       ALAN E. HIGHERS, JUDGE




                                                 -5-